AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. ss.1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002* In connection with the report of Ameron International Corporation (the "Company") on Form 10-Q for the quarter ended June 1, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, James S. Marlen, Chairman and Chief Executive Officer of the Company and I, James R. McLaughlin,
